DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien, Polymer, 41 (2000) 6027-6031.
O’Brien teaches polymerizing methyl methacrylate with but-2-ene-1,4-diacrylate (g. 6028).
But-2-ene-1,4-diacrylate has the structure: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 which falls in the scope of claimed Chemical Formula 1 when R1 and R2 are hydrogen, R3 and R4 are each hydrogen, n is 0 and R5 is a linear C3 alkenyl group. 

Claim(s) 1, 5, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katou (US 2003/0065047)
Katou teaches polymerizing methacrylic acid, acrylic acid with 1,3-butenediol dimethacrylate (Table 1; ¶119). 1,3-butenediol dimethacrylate falls in the scope of claimed Chemical Formula 1 when R1 and R2 are methyl, R3 and R4 are each hydrogen, n is 0 and R5 is a linear C3 alkenyl group. 

Allowable Subject Matter
Claims 3-4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4, 6-8 recite structural features of the claimed formula. For example, claims 3-4 define R3 and R4, claim 6 defines R5, and claim 7 indicates R3 and R4 are methyl groups, and claim 8 recites the compound is prepared from myrcene or geraniol.
O’Brien and Katou both teach 1,3-butenediol dimethacrylate which has hydrogen atoms at the R3 and R4 positions which falls outside the scope of claims 3-4, 6-8. O’Brien and Katou do not provide any motivation to use a diacrylate having alkyl groups at the R3 and R4 positions.
Additional relevant prior art includes Carl (US 5,840,804).
Carl teaches using di(meth)acrylates in the polymerization of (meth)acrylic acid sch as hexandiol di(methacrylate). The di(meth)acrylates of Carl fall outside the scope of the instant claims because no alkenyl groups are present.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764